Citation Nr: 0821195	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's previously denied claim of service connection 
for a left eye disorder, variously diagnosed as 
keratoconjunctivitis, macular degeneration, cataracts and 
Sjogren's syndrome. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  A motion to advance the veteran's case on the Board's 
docket was filed by the veteran's representative and granted 
by the Board at his hearing before the Board in April 2008.  
38 C.F.R. § 20.900(c)(3) (2007).  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to find that new and 
material evidence had been received to reopen the veteran's 
previously denied claim of service connection for a left eye 
disorder.  

Initially, service connection for a left eye disorder was 
denied in a February 1967 rating decision.  The veteran did 
not appeal the decision.  The veteran requested that his 
claim be reopened in December 2005.  Before the Board may 
consider the merits of previously denied claims, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Further, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Accordingly, the matter appropriately 
before the Board is whether new and material evidence has 
been presented to reopen the previously denied claim of 
service connection for a left eye disorder.  


FINDINGS OF FACT

1.  An unappealed decision dated in February 1967 initially 
denied entitlement to service connection for a left eye 
disorder.  

2.  The addition evidence submitted since the February 1967 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.    


CONCLUSIONS OF LAW

1.  The February 1967 rating decision denying service 
connection for a left eye disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  The evidence obtained since February 1967 regarding the 
veteran's claim of service connection for a left eye and is 
new and material, and the claim for service connection for a 
left eye disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran was initially denied service connection for a 
left eye disorder in a February 1967 rating decision.  The RO 
found, inter alia, that there was no link between the 
veteran's service and his claimed disorder.  The veteran was 
advised of the denial of benefits and of his appellate 
rights, but did not appeal the decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application submitted in December 2005, the 
veteran seeks to reopen his previously denied claim of 
service connection for a left eye disorder.  Generally, where 
prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1967 
rating decision included, the veteran's available service 
medical records (SMRs), an October 1966 medical certificate, 
a December 1966 letter from his eye doctor, and a January 
1967 opinion letter regarding his disorder.  The RO found 
that there was no evidence to show that the veteran's left 
eye disorder was related to service and denied his claim.  

The evidence received since the February 1967 rating decision 
includes, private treatment records, dated from March 2001 to 
April 2006, letters from former employers, letters from local 
government officials, a June 2006 letter from the veteran's 
wife, a July 2006 private examination report, a February 2007 
letter from the veteran's former eye doctor, a December 2007 
letter from the veteran's current eye doctor, the April 2008 
Travel Board hearing transcript, and multiple statements from 
the veteran.  

In the veteran's December 2005 claim, he indicated that a 
landmine exploded next to him and caused his disabilities. 

The veteran's private treatment records reflect treatment for 
macular degeneration, cataracts and Sjogren's syndrome.  
These records, however, do not include an opinion linking the 
veteran's left eye disorder to a disease or injury in 
service.  

In a May 2006 letter from a former employer, the veteran was 
noted to have problems with his sight during his employment.  
The former employer indicated that the veteran's disability 
had worsened over the years.  No dates were provided 
regarding this period of employment.  

The veteran's wife, in a June 2006 statement, indicated that 
she recalled the veteran first having problems with his 
vision in 1946-shortly after his discharge from service.  

In another statement from one of the veteran's former 
employers, received in June 2006, he recalled that as early 
as 1951, the veteran experienced problems with his sight.  He 
stated that by 1952, the veteran had to be transferred to a 
position requiring less reading.  This former employer also 
indicated that the veteran was a man of integrity and honor 
and had continued to work to support his family, even with 
his disabilities.  

The July 2006 private examination report indicated that the 
veteran had severe dry eye syndrome and advanced macular 
degeneration.  No opinion was given as to the etiology of his 
disabilities.  

In a letter received in December 2006 from the veteran's 
county commissioner, he stated that he was writing on behalf 
of the veteran as he was a fine citizen and deserved VA 
benefits.  

The veteran's former treating O.D. indicated that he had 
treated the veteran from 1950 until 1990.  He recalled the 
veteran having compound astigmatic hyperopia and presbyopia.  
He remembered the veteran's greatest difficulty as being an 
extremely dry external eye, due to reduced tear flow, and 
especially impacting the cornea.  The O.D. stated that the 
haze in the veteran's cornea resulted in his reduced vision.  

In the veteran's February 2007 substantive appeal, he 
indicated that the trauma to his left eye occurred during 
advance training while he was still in the U.S.  The veteran 
suspected that he was switched from a combat medic to a 
hospital medic because of the injuries he incurred to his 
eyes and ears.  

In a June 2007 letter signed by various local officials, they 
asked that the veteran be awarded the VA benefits he 
deserved.  

In July 2007, the veteran submitted a statement to VA.  He 
indicated that he was injured during a simulated training 
exercise while stationed at Camp Barkley, Texas.  The veteran 
asserted that he first began experiencing eye problems in 
1944 and was treated for it twice while stationed in South 
Wales.  

In a December 2007 letter, the veteran's current treating 
O.D. indicated that the veteran had severe macular 
degeneration and was legally blind.  

During the veteran's April 2008 hearing, he testified that a 
landmine exploded to his left during a combat medical 
training exercise.  The veteran recalled being thrown 20 to 
30 feet from the explosion and stated that "[i]t got my left 
ear and the flash got my left eye during that."  The veteran 
did not report his injury as he was afraid he would be 
discharged or have to repeat the training.  After his January 
1946 discharge, the veteran reported first seeking treatment 
for his eye disorder in April 1946.  He stated that his eyes 
were in perfect condition before the explosion and had 
worsened following it.  

The Board finds that the statement from the veteran's former 
treating O.D., the statement from his wife and his hearing 
testimony constitute new and material evidence.  These pieces 
of evidence are new as they were not before agency decision 
makers when deciding the original claim, and they are 
material because it speaks to an unestablished fact necessary 
to substantiate the claim-specifically, whether the 
veteran's current left eye disorder is possibly related to 
his service.  The credibility of this new and material 
evidence is presumed for purposes of reopening the claim.  
Therefore, the veteran's previously denied claim of service 
connection for a left eye disorder is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for a left eye disorder is reopened, and 
to this extent only, the appeal is granted.  


REMAND

As noted above, new and material has been received in support 
of his claim of service connection for a left eye disorder.  
The Board finds that based on the evidence above, there is 
insufficient medical evidence upon which to base a decision 
on the veteran's claim of service connection for a left eye 
disorder.  

The veteran contends that he was treated for symptoms related 
to his left eye disorder while in service and he contends 
that he has experienced the same symptoms since service 
discharge.  And he is competent to assert the onset of his 
eye problems.  Additionally, his wife indicated that he first 
sought post-service treatment for eye problems the same year 
he was discharged from service.  Also, the veteran's former 
treating physician indicated that he had been treating the 
veteran for eye problems since 1950.  There is no question 
that the veteran currently has left eye disorders, but there 
is no opinion of record as to whether it is related to his 
period of active service.  Thus, this claim must be returned 
so as a VA examination can be scheduled and an opinion 
obtained as to the veteran's current disorder and whether 
this disorder is attributable to his period of active 
service.  This examination is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his left eye to ascertain 
the nature, and etiology of all disorders 
that are be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
medical records, including the January 
1946 Report of Physical Examination 
performed in connection with the veteran's 
discharge from service, and post service 
medical records.  Following this review 
and the examination the examiner is 
requested to offer comments and an opinion 
as to whether any currently diagnosed left 
eye disorder is in any way related to 
service.  The examiner should specifically 
address the veteran's contention that a 
landmine flash caused his current left eye 
disorders.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


